    Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES                       *              CRIMINAL ACTION NO.
                                    *              19-00161
VERSUS                              *
                                    *              SECTION: “I”
NATALIE BARTON                      *
                                    *              JUDGE LANCE M. AFRICK
*********************************** *


                              ORDER & REASONS

      Before the Court is defendant Natalie Barton’s (“Barton”) latest Ex Parte

Motion for Release from Pre-Trial Detention and for Miscellaneous Relief. (Rec.

Doc. 104). Barton also requested an expedited hearing of the matter. (Rec. Doc.

107). The Court granted the motion to expedite, set a briefing scheduling, and

reserved a decision on whether to hold a hearing. (Rec. Doc. 110). For the

following reasons, the Motion for Release and the request for a hearing are denied.

                                  BACKGROUND

      The issue of whether Barton should be released pending trial has been

addressed repeatedly. For a detailed account of the procedural history and legal basis

for prior denials of release, see District Judge Africk’s recent and lengthy recitation

found in his denial (Rec. Doc. 101) of Barton’s Motion to Review Detention Hearing

and Request for Evidentiary Hearing. (Rec. Doc. 85). Since that ruling was issued

one week ago, on April 16, 2020, Barton has filed this Ex Parte Motion for Release

                                          1
     Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 2 of 13



from Pre-Trial Detention and for Miscellaneous Relief. (Rec. Doc. 104). 1                               As

grounds for the new motion, Barton notes that in his Order upholding the

undersigned Magistrate Judge’s pre-trial detention order, Judge Africk wrote:

        The Court is alert to the risk that COVID-19 presents to inmates, staff,
        and other individuals in federal correctional facilities. The government
        has informed the Court that Nelson Coleman Correctional Center
        (“NCCC”) in St. Charles Parish, Louisiana, the facility where Barton is
        held, has implemented measures to address the COVID-19 outbreak,
        including restrictions on visits, suspension of the movement of inmates,
        and daily cleaning of the facilities. NCCC is also allegedly testing and
        isolating any inmate who exhibits COVID-19 symptoms, and it is
        screening all incoming arrestees to take their temperature, oxygen level,
        and pulse, as well as to determine their travel history and potential prior
        contact with any COVID-19-infected individuals.

(Rec. Doc. 101) (footnotes omitted).

        Barton claims that things have since changed at NCCC. She claims that at

present, the prison has ordered that she and all female federal prisoners are ordered

into solitary confinement for 24 hours every other day. She argues that solitary

confinement is a punishment that should not be applied to pretrial detainees like

Barton who are presumed innocent under the law. She claims that at NCCC she is

not allowed to have her prescribed behavioral medications or a follow-up medical

visit regarding her cancer diagnosis. She claims an NCCC inmate was recently

diagnosed with COVID-19 and removed to a hospital. She argues that “Under the


1
 On April 22, 2020, Barton also filed a Notice of Appeal to the United States Court of Appeals for the Fifth
Circuit appealing the order of April 16, 2020, denying the Motion to Review the Magistrate’s Pretrial
Detention Order. (Rec. Doc. 111).


                                                     2
    Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 3 of 13



Bail Reform Law, a court must consider the least restrictive condition before

ordering pre-trial detention. Under these circumstances, clearly the least restrictive

condition is to order Natalie into home detention with the additional condition that

she be monitored with an ankle bracelet.” (Rec. Doc. 104-1, p. 2). Alternatively,

Barton asks the Court to issue an order prohibiting her and other similarly situated

pre-trial detainees from “being punished by being placed in solitary confinement.”

(Rec. Doc. 104-1, p. 3).

      The government opposes on a number of bases. The government notes that on

three occasions, two separate judges in this District have considered Barton’s

contention that she should not be detained pre-trial, and each time, those arguments

have been rejected. It observes that Barton’s short memorandum in support of her

motion is totally devoid of any supporting authority and does not supply any

supporting evidence for her factual claims, not even an affidavit from Barton.

        The government also challenges Barton’s factual assertions about “solitary

 confinement” based on discussions the government attorney had with the United

 States Marshals Service (USMS). The government claims that according to a

 representative of the USMS who is familiar with the conditions at NCCC as well

 as with Barton, the following has occurred.

           • In preparation for potential COVID-19-related issues, NCCC
             created an isolated dorm within the facility to house inmates
             diagnosed with COVID-19.

                                          3
    Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 4 of 13




           • To date, no individuals are currently housed in the segregated
             dorm, although NCCC is creating the dorm preemptively
             should any positive COVID-19 cases arise.

           • In order to facilitate creation of the isolation area, two female
             dorms had to be combined, and as a consequence, female
             detainees are limited to their cells on every other day. In other
             words, 50% of the female population at the facility are free to
             move around within the common areas on one day, and the
             other 50% are free to move in the common areas the next.

           • To the extent Barton has a cellmate, they are not separated on
             the days that she is restricted to her cell.

           • On all days, if Barton needs to leave her cell for medical
             treatment or other necessary reasons, she is permitted to do so.

 (Rec. Doc. 112, p. 6) The government argues that in no way do these measures

 constitute “solitary confinement.”

      The government also refutes whether there are inmates at NCCC that have

been diagnosed with COVID-19; it claims that as of April 22, 2020, none have.

The government relates that according to the USMS, four members of the staff

tested positive for COVID-19, but they have been quarantined and did not have

any contact with inmates after they were diagnosed. The government reports that

USMS stated that a rumor has circulated within the NCCC detainee population that

an inmate recently tested positive, but it is not correct. In any event, s a ys t he

go ve r n me nt , even were an inmate to be diagnosed with COVID-19, NCCC is

taking precautions to mitigate risks to inmates, including, creating an isolation


                                          4
    Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 5 of 13



dorm, and other measures set forth in the government’s previous opposition.

      The government’s final factual challenge is to Barton’s allegation that she

has been denied medical treatment. It claims that Barton has been receiving

medical treatment even while COVID-19 procedures have been put in place, that

on April 6, 2020, she visited a mental health professional to receive her prescribed

medications, and that she is scheduled to see an OB/GYN next month for a cancer

evaluation.

      The government further objects to Barton’s motion observing that her

memorandum fails to identify the applicable legal theory upon which she seeks

relief. The government therefore construes Barton’s motion as a motion pursuant to

18 U.S.C. § 3142(f), seeking to reopen her detention hearing, and argues that under

that standard, Barton’s motion should be denied because even if she had accurately

characterized the current situation at NCCC, nothing she has raised warrants

reconsideration of her detention because her allegations do not constitute a material

change in circumstances relevant to the issues of her risk of flight or her

dangerousness to the community.

                                 Law and Analysis

   1. Legal Standard

      When a criminal defendant appears before a judicial officer, the judicial

officer must order the “pretrial release” of the person, subject to certain conditions,


                                          5
    Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 6 of 13



unless “the judicial officer determines that such release will not reasonably assure

the appearance of the person as required or will endanger the safety of any other

person or the community.” 18 U.S.C. § 3142(b). In determining whether there are

conditions of release that will reasonably assure the appearance of the defendant and

the safety of any other person in the community, the judicial officer considers the

nature and circumstances of the offense charged, the weight of the evidence against

the person, the history and characteristics of the person (including character,

physical and mental condition, family ties, employment, financial resources,

community ties, past conduct, history relating to drug or alcohol abuse, criminal

history, and whether the person was on probation, parole, or other release pending

trial, sentencing, appeal, or completion of sentence for a Federal, State, or local

offense), and the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release. Id. §3142(g).

      Because Barton has failed to identify the legal basis for her latest motion, and

because this Court has twice held lengthy detention hearings on Barton, the Court

construes this motion as brought under 18 U.S.C. 3142(f), which provides that, after

a detention hearing is held and a detention determination is made by the presiding

judge, a hearing “may be reopened, before or after a determination by the judicial

officer, at any time before trial if the judicial officer finds that information exists

that was not known to the movant at the time of the hearing and that has a material


                                          6
      Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 7 of 13



bearing on the issue whether there are conditions of release that will reasonably

assure the appearance of such person as required and the safety of any other person

and the community.” 18 U.S.C. § 3142(f)(2). The defendant must be seeking to present

“new” information. See United States v. Stanford, 367 F. App'x 507, 510 (5th Cir.

2010).

    2. Barton has not presented a material change in circumstances warranting
       her release.

           Under the standard set forth in 18 U.S.C. § 3142(f), Barton’s motion must

  be denied. Even if Barton’s contentions are accurate, they would not result in a

  different conclusion to the already decided question of whether there are

  conditions of release that will reasonably assure her appearance and the safety of

  any other person and the community. 2 There is, accordingly, no information with

  a material bearing on those questions and Barton’s request to reopen the detention

  hearing must be denied.

           As to Barton’s additional COVID-19 related reasons she claims mitigate in

  favor of her release, as noted by Judge Africk in his April 16, 2020 order, NCCC

  “has implemented measures to address the COVID-19 outbreak, including

  restrictions on visits, suspension of the movement of inmates, and daily cleaning


2
  Most recently, Judge Africk denied Barton’s motion to review the undersigned’s detention order, finding “by a
preponderance of the evidence that no condition or combination of conditions of release will reasonably assure
Barton’s appearance at trial, and . . . by clear and convincing evidence that no condition or combination of conditions
of release will reasonably assure the safety of any other person and the community. (Rec. Doc. 101, at 24).


                                                          7
  Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 8 of 13



of the facilities.” (Rec. Doc. 101 at 23.) Moreover, the Court recognized the risk

that “COVID-19 presents to inmates, staff, and other individuals in federal

correctional facilities.” Id. In light of these measures, and because she had “not

provided any evidence that any potential health risks to Barton at NCCC outweigh

the reasons cited for her detention,” the Court denied her motion.

      Barton’s latest motion has presented nothing to cause the Court to

reconsider its position. Indeed, if anything, it appears the NCCC is stepping up

its measures designed to protect the inmates, such as Barton. Incredibly, she is

complaining about efforts to isolate her. The undersigned, other judges in the

Eastern District of Louisiana, and many courts around the country have denied

defendants’ requests to be released based on COVID-19 concerns, particularly

where the defendant constitutes a risk of flight and/or a danger to the community.

See, e.g., United States v. Lewis, No. 19-cr-34, Rec. Doc. 150 (E.D. La. Mar. 19.

2020) (van Meerveld, M.J.); see also United States v. Jarrin Gayden, No. 18-cr-

162, Rec. Doc. 86 (E.D. La. Apr. 3, 2020)(North, M.J.) (rejecting defendant’s

generic COVID-19 based arguments because defendant was a flight risk and

danger to the community); United States v. Johnson, No. 16-cr-32, Rec. Doc. 410

(E.D. La. Apr. 21, 2020) (Ashe, J.) (rejecting defendant’s COVID-19 based

arguments because defendant was a flight risk and a danger to the community).

    This Court has previously determined, on three occasions now, that Barton


                                        8
    Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 9 of 13



constitutes both a risk of flight and a danger to the community. She has not

overcome the statutory presumption in favor of detention in this case. Nothing she

raised in the instant motion, even if true, constitutes a material change in

circumstances warranting the relief she seeks—release, even if on home detention

as she proposes. Title 18, United States Code, Section 3142(f) authorizes the Court

to reopen the detention hearing, before or after a determination by a judicial officer,

only where “the judicial officer finds that information exists that was not known to

the movant at the time of the hearing and that has a material bearing on the issue

whether there are conditions of release that will assure the appearance of such

person as required and the safety of any other person and the community.”

(Emphasis added).

       In his Order and Reasons, Judge Africk remarked that Barton has been

 indicted on charges under the CSA punishable by a maximum term of

 imprisonment of ten years. See 21 U.S.C. § 841(b)(1)(E)(i). Therefore, the

 rebuttable presumption under § 3142(e)(3)(A) applies. See United States v.

 Zaccaria, 347 F. App’x 984, 985 (5th Cir. 2009) (explaining that an offense

 provided for under§ 841(b)(1)(E)(i) “qualifies as an offense punishable under the

 [CSA] by at least 10 years of imprisonment”) (internal citation omitted). Barton

 bears the burden of producing evidence to rebut the presumption. Rueben, 974

 F.2d at 586. Over eight detailed pages, the District Judge conducted an exhaustive


                                           9
    Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 10 of 13



 de novo review of the elements to be considered to determine if Barton had

 overcome the presumption of detention. (Rec. Doc. 101, pp. 14-22). The Court

 found that the nature and circumstances of the offense charged, the weight of the

 evidence against the defendant, the history and characteristics of the defendant,

 the nature and seriousness of the danger to any person or the community, all

 mitigated in favor of detention. Id. Judge Africk found “by a preponderance of

 the evidence that no condition or combination of conditions of release will

 reasonably assure Barton’s appearance at trial, and it finds by clear and convincing

 evidence that no condition or combination of conditions of release will reasonably

 assure the safety of any other person and the community.” Id. at p. 24. Nothing

 set forth in Barton’s latest Motion changes that analysis in any way.

   3. Barton’s request that she and other pretrial detainees not be placed in
      “solitary confinement” is denied.

       Barton alternatively requests that if she is not released, the “Court should issue

an order prohibiting her and other similarly situated pre-trial detainees from being

punished by being placed in solitary confinement.” In the context of Barton’s

request to reopen her detention hearing, the Court is not in a position to modify jail

conditions as to all pre-trial detainees. Moreover, as Judge Vitter recently wrote in

Baqer v. St. Tammany Parish Government, a §1983 case in which the prisoners were

complaining about the opposite of solitary confinement—alleged overcrowding in

the jail cells:
                                           10
Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 11 of 13




  The Supreme Court has long-held that, “Lawful imprisonment
  necessarily makes unavailable many rights and privileges of the
  ordinary citizen, a ‘retraction justified by the considerations
  underlying our penal system.’” The Supreme Court has also
  recognized, however, that although a prisoner’s rights may be
  diminished by the needs and exigencies of the institutional
  environment, “a prisoner is not wholly stripped of constitutional
  protections when he is imprisoned for crime. There is no iron curtain
  drawn between the Constitution and the prisons of this country.” The
  Supreme Court has further held that, “[T]he fact that prisoners retain
  rights under the Due Process Clause in no way implies that these
  rights are not subject to restrictions imposed by the nature of the
  regime to which they have been lawfully committed.”

  In evaluating the constitutionality of conditions or restrictions of pre-
  trial detention, the proper inquiry is whether the conditions amount to
  punishment of the detainee. The Supreme Court has held that a
  particular condition or restriction of pre-trial detention does not
  constitute “punishment” if it is reasonably related to a legitimate
  governmental objective. “Conversely, if a restriction or condition is
  not reasonably related to a legitimate goal—if it is arbitrary or
  purposeless—a court permissibly may infer that the purpose of the
  governmental action is punishment that may not constitutionally be
  inflicted upon detainees qua detainees.” Additionally, “Courts must
  be mindful that these inquiries spring from constitutional
  requirements and that judicial answers to them must reflect that fact
  rather than a court’s idea of how best to operate a detention facility.”
  Further, “the judiciary is ill equipped to micro-manage a jail’s day-
  to-day operations, and federal courts are therefore loath to intervene
  when detainees complain of trivial inconveniences.” “[S]uch judicial
  restraint is appropriate because the federal constitution simply is not
  concerned with a de minimus level of imposition on pretrial
  detainees.” The Fifth Circuit has also recognized that, “The
  Constitution does not mandate comfortable prisons, but neither does
  it permit inhumane ones.” The Fifth Circuit has instructed that, “The
  Supreme Court has made clear that the standards against which a
  court measures prison conditions are ‘the evolving standards of
  decency that mark the progress of a maturing society’ and not the

                                      11
    Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 12 of 13



      standards in effect during the time of the drafting of the Eighth
      Amendment.”

Baqer v. St. Tammany Par. Gov't, No. CV 20-980-WBV-JCW, 2020 WL 1820040,

at *8 (E.D. La. Apr. 11, 2020) (footnotes omitted).

      The Court similarly declines at this time to issue any order to NCCC as to how

it is managing the measures it is taking in light of the COVID-19 pandemic as to the

population as a whole or as to Barton in particular. Even if it is true that Barton and

others are placed in temporary, rotating “solitary confinement” as a pandemic

isolating measure, the Court will not micromanage such initiatives.



                                     Conclusion

      This Court has already concluded on three occasions that Barton is a flight

risk and a danger to the community. Nothing presented in the latest motion alters

that conclusion. Even if her unsupported factual allegations are true, they do not

alter the Court’s prior—and repeated--determinations that Barton must remain

detained.

       Accordingly,

       IT IS ORDERED that Barton’s motion and request for a hearing are

 DENIED.




                                          12
  Case 2:19-cr-00161-LMA-JCW Document 114 Filed 04/24/20 Page 13 of 13



      IT IS FURTHER ORDERED that Barton shall remain detained in the

custody of the United States Marshal.

     New Orleans, Louisiana, this 24th day of April, 2020.



                                                 Janis van Meerveld
                                             United States Magistrate Judge




                                        13
